Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was later given in a telephone interview with Martin D. Moynihan (703-859-9634) on 11/05/2021:

In the Claims (filed on 10/27/21):
In Claims 11-16, 18 and 20, line 1, delete: “1” and insert: --10--;
In Claim 17, line 1, delete: “16” and insert: --10--;
In Claim 17, line 2, delete: “as defined in claim 1”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention, including:
a method of producing an electromagnetic (EM) probe, in regard to claim 1, with the limitations of applying at least one layer of a material for absorbing electromagnetic 
an electromagnetic (EM) probe, in regard to claim 10, with the limitations of
at least one layer of a material for absorbing electromagnetic radiation, wherein the at least one layer is applied to extend away from the cup shaped cavity substantially along a plane parallel to the opening of the cup shaped cavity for at least 0.3 centimeters. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 5, 2021